THOMPSON, Judge.
This case was originally assigned to a former judge on this court and was recently reassigned.
This is an appeal from a summary judgment in a workers’ compensation case. The litigation began on February 12, 1993, when Melvin Sheridan, Jr. (“Sheridan”), filed a claim against his employer Lloyd Noland Foundation, Inc. (“Lloyd Noland”). Lloyd Noland filed a motion for summary judgment on May 26, 1993. It is undisputed that Judge Annetta H. Verin heard oral argument by counsel for both parties on March 28, 1994. On April 20, 1994, Judge Verin entered a summary judgment in favor of Lloyd Noland. On January 31, 1996, for reasons that are unclear from the record and the briefs filed on appeal, Judge Verm’s successor, Judge Teresa B. Petelos, purported to enter another summary judgment in favor of Lloyd Noland. On March 1, 1996, Sheridan filed a motion to reconsider the January 31, 1996 judgment. On April 26, 1996, Judge Petelos denied the motion to reconsider. On June 7, 1996, Sheridan filed a notice of appeal.
The action taken by Judge Verin on April 20,1994, was clearly a final judgment. Sheridan’s appeal is therefore untimely. It was not filed with the clerk of the trial court within 42 days of the April 20, 1994, judgment as required by Rule 4(a)(1), Ala. R.App.P. Therefore, this court lacks jurisdiction and the appeal is due to be dismissed.
APPEAL DISMISSED.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ, concur.